Citation Nr: 0812643	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a cardiac 
disability, to include valvular heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1948 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which reopened the 
veteran's claim for service connection for heart disease and 
then denied the claim on the merits.

While the RO reopen the veteran's claim, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen this claim.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The issue is styled accordingly.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2007. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


                                                         
REMAND

The veteran was initially denied service connection for a 
cardiac disability in a February 1960 rating decision, on the 
basis that the evidence then of record did not support a 
finding that the veteran's heart disorder was caused or 
aggravated by his military service.  No appeal was offered 
and the decision became final within a year of notification.  

The veteran contends, in essence, that new and material 
evidence has been submitted sufficient to reopen his claim 
for service connection for heart disease and that the 
evidence as a whole supports the underlying claim for service 
connection.  As noted above, while the RO reopened the 
veteran's claim and denied it on the merits, the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO.  Jackson, supra.  

The evidence of record at the time of the 1960 denial 
included a letter from the veteran's private physician, who 
discussed the veteran's childhood rheumatic fever and the 
subsequent development of rheumatic heart disease, also prior 
to service.  The RO's discussion in the 1960 rating decision 
makes note of this in holding that the evidence did not 
support aggravation of pre-existing heart disease during 
service.  The RO's 1960 decision implies that the presumption 
of soundness was rebutted, although there were no specific 
findings as to whether the evidence clearly and unmistakably 
showed an onset of heart disease prior to service and that 
the evidence clearly and unmistakably showed that the pre-
service heart disease was not aggravated during service.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007); 
see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1089, 1096 (2004).  The RO, in support of its decision, made 
note of normal cardiovascular findings upon the veteran's 
separation examination.  The lack of any symptoms, abnormal 
clinical findings or abnormal test results that were 
attributable to heart disease during service was the basis 
for the RO's determination that there was no in-service 
aggravation.  See 38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. 
§ 3.306 (2007).  

In view of the foregoing, in order for the veteran to reopen 
the claim, evidence must be received that relates to a 
previously unestablished fact necessary to substantiate the 
underlying claim.  See 38 C.F.R. § 3.156.  In this instance, 
such evidence would include anything that would tend to show 
that his heart disease began during or is otherwise linked to 
service or, if pre-existing, increased in severity during 
service.  The veteran has submitted current treatment 
records, which show the existence of valvular heart disease 
and associated complications in the aorta and vena cava in 
recent years.  He has also submitted evidence of a report of 
a physical examination for the Sea Scouts, dated in 1946, and 
the opinion of a private physician from 2003, which indicates 
that his heart disease pre-existed service.  This 
information, while new in the sense that it was not of record 
at the time of the 1960 RO decision in question, but it is 
cumulative of previously considered evidence because it 
merely conforms that the veteran had heart disease prior to 
service and that he still has heart disease with the onset of 
complications in recent years. 

In an attempt to show that he sought treatment for his 
condition while on active duty, the veteran submitted 
selected excerpts from his "personal journal", which 
purport to show that he felt ill between May and June 1950 
due to the residuals of rheumatic fever (the disease that 
caused valvular or rheumatic heart disease).  The veteran 
claims this to be "primary evidence" that his heart disease 
increased in severity during service.  The statements in the 
record are word-processed and therefore highly unlikely that 
they were recorded contemporaneous with his naval service in 
1950.  However, it is apparent that the veteran is contending 
that he has recorded excerpts from his personal journal.  For 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

In view of the foregoing, the AMC/RO should must also contact 
the veteran and obtain his personal journal with statements 
recorded while he was on active duty (as distinguished from 
alleged excerpts from the journal recorded many years later).   
38 C.F.R. § 3.159(c) (2007).

The veteran contends that he was seen for evaluation of his 
heart disease during service.  The only service medical 
records in the claims file are the reports of his pre-
enlistment and separation examinations.  VA is required by 
regulation to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including service medical records.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2007); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), which held that VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  (Hayre was 
overruled by Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 
2002) but only to the extent that Hayre held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final).  The RO/AMC must make as many requests 
as are necessary to obtain the veteran's service medical 
records and morning reports and may only end these efforts if 
it is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  Id; 
38 C.F.R. § 3.159(c)(2) (2007).

It is pertinent to note that a veteran is presumed to have 
been in sound condition at service entrance except as to 
defects, infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an 
initial presumption of sound condition upon service entry if 
the enlistment records do not reflect that the veteran has a 
disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

The veteran's pre-enlistment examination was negative for any 
findings related to heart disease, which raises a presumption 
of soundness.  38 U.S.C.A. § 1111.  To rebut the presumption 
of soundness, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.  
It is also pertinent to point out that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  When clear and convincing evidence demonstrates 
no permanent increase in disability during service, the 
presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As the veteran's pre-enlistment examination was normal in 
this case, and in light of the applicable law that is 
summarized above, the questions with respect to the 
underlying claim for service connection become (a) whether 
the evidence clearly and unmistakably shows that the 
veteran's heart disease preexisted service and (b) whether 
the evidence clearly and unmistakably shows that the 
veteran's heart disease was not aggravated during service.  
As note above, the record is devoid of any lay or medical 
evidence contemporaneously recorded during service that 
reflects any symptoms, clinical findings or laboratory (e.g., 
EKG) findings that were attributed to heart disease and the 
clinical evaluation of the cardiovascular system was normal 
upon the veteran's separation examination.  However, if 
evidence is received that suggests the veteran's heart 
disease may have increased in severity during service, the 
veteran should be afforded a cardiovascular examination that 
includes an opinion that addresses the questions noted above 
relating to whether heart disease preexisted service and was 
aggravated during service.  38 U.S.C.A. §§ 1111, 5103A(d) 
(West 2002); 38 C.F.R. §§ 3.159(c)(4); 3.304(b) (2007); 
VAOPGCPREC 3-2003; Wagner, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The letter must address the 
evidence and information needed for the 
veteran to substantiate his application 
to reopen his claim for service 
connection for heart disease, to include 
whether a presumption of soundness is 
rebutted.  

The notification letter should inform the 
veteran of the evidence needed to 
substantiate the underlying claim. 
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought, to include on the 
basis of aggravation; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request that 
the veteran provide any evidence in the 
veteran's possession that pertains to the 
claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the 
National Personnel Records Center and 
other appropriate records depository for 
the purpose of obtaining any additional 
service medical records and morning 
reports of the veteran that may be 
available.

3.  If and only if additional lay or 
medical evidence is received that 
suggests the veteran's pre-existing heart 
disease was aggravated during service, 
the veteran must be afforded an 
examination by a cardiologist.  Following 
a review of the relevant evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, the 
cardiologist is requested to answer the 
following questions:

(a) Is it undebatable that the veteran's 
heart disease existed prior to service?

 (b) Is it undebatable that the veteran's 
heart disease was not aggravated during 
service?

(c) If the cardiologist concludes that 
the veteran's heart disease pre-existed 
service and was aggravated therein, he or 
she is requested to opine whether such 
aggravation was chronic in nature and 
beyond its natural progression.

(d) If the cardiologist concludes that it 
is not undebatable that the veteran's 
heart disease existed prior to service or 
that it is not undebatable that his heart 
disease was not aggravated during 
service, the clinician is requested to 
opine whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that any currently existing 
heart disease had its onset during 
service or whether it is otherwise 
causally linked to any incident of or 
finding recorded during service?

As to this latter question in (d) above, 
the cardiologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The cardiologist is further informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.

The cardiologist is also asked to provide 
a rationale used in formulating any 
opinion expressed in the written report.  
If the clinician must resort to 
speculation to answer any of the above 
questions, he or she should so state in 
the report. 

4.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the relevant evidence of record, to 
include any evidence received after the 
last SSOC was issued, and all governing 
legal authority, to include the law and 
regulation governing the rebutting of the 
presumption of soundness and aggravation 
of pre-exiting disorders.  See 38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 
3.304(b), 3.306; VAOPGCPREC 3-2003; 
Wagner, supra.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purposes of this remand are to obtain additional relevant 
lay and medical evidence and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



              
_________________________________________________ 

                                                R. F. 
WILLIAMS 
                         Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

  

